Grant, J.
The defendants are husband and wife. This suit was commenced in justice’s court, based upon two promissory notes, for $63 each, upon one of which a payment had been made. The notes read as follows: *645“Six months after date, I promise to pay to the order of C. A. Sherrod $63, * * * with interest, value received by me since I have become the sole owner of the stock of groceries formerly belonging to the estate of C. L. Costigan.” This was signed by defendant Therese, and indorsed by defendant Eugene, as follows: “I hereby guarantee the payment of the within note, waiving notice of protest.” Plaintiff recovered verdict and judgment in both courts.
C. L. Costigan was the son of the defendants, and kept a grocery store and saloon. After his death, defendant Eugene was appointed administrator, and testified that, as such', he continued to carry on the business of his deceased son for the benefit of his estate, notwithstanding he showed no authority for doing so, and took out the liquor tax receipt in his own name. He attended to the saloon, and his wife to the grocery. Plaintiff owned the building. Eugene executed a lease to him in the name of C. L. Costigan, his son who was dead; plaintiff, however, supposing that to be the name of the defendant, and that he was the one who executed the lease. Therese and her husband testified that she purchased from him, as administrator, the stock of goods and business, shortly before giving the notes. The defense was that these notes had no reference to her own property, and that, therefore, she, being a married woman, was not liable. The court instructed the jury that plaintiff could not recover unless the undertaking sued upon had reference to her sole property, or unless she purchased the, property, and that the rent for which these notes were given was a part of the consideration for the purchase. It is claimed that there was no testimony upon which to base this instruction. We cannot concur in this view. She had purchased the property at the time the notes were given, and was in possession of the building. There was evidence tending to show that Mrs. Costigan had owned the stock for a long time. The inferences to be drawn from all the evidence were properly left to the jury, who *646were carefully instructed as to the rules, applicable to the case.
The judgment is affirmed.
The other Justices concurred.